Citation Nr: 0921391	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-29 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The appellant served on active duty from October 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in Milwaukee, Wisconsin which denied service connection for a 
left eye disability. 

The appellant attended an informal conference at the 
Milwaukee RO in November 2007.  A report of this conference 
has been associated with the file. 

The appellant also requested a personal hearing before the RO 
in his June 2008 VA Form 9.  The RO sent him a letter in June 
2008 notifying him that a hearing had been scheduled for July 
31, 2008.  In July 2008, the appellant requested that the 
hearing be postponed for at least six weeks in order to 
gather additional information.  An August 2008 letter 
informed the appellant that the July 2008 hearing had been 
rescheduled for September 30, 2008.  The appellant failed to 
appear for this hearing.  The Board will proceed.  See 
38 C.F.R. § 20.704(d) (2008) (failure to appear for a 
scheduled hearing will be processed as though the request for 
a hearing had been withdrawn).


FINDING OF FACT

The appellant has some tearing and pain in the left eye, but 
does not have a currently diagnosed disability of the left 
eye. 


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the appellant in December 2006 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining such evidence.  The 
Board concludes that the duty to notify has been satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to meeting the other notice 
requirements of Quartuccio.  This rule was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting him in obtaining 
service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board concludes that the duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  At the November 2007 
informal conference, the appellant indicated that there might 
be medical records at the North Chicago VA Medical Center 
(VAMC) pertaining to his eye condition prior to October 2006.  
The file includes Chicago VAMC medical records dating back to 
May 2006.  The appellant has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The appellant was also afforded a VA medical examination in 
January 2008 to obtain an opinion as to whether the appellant 
has a left eye disability that may be related to service.  
The examination is current, thorough and focuses on the 
affected area.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Sanders v. Nicholson, 
487 F.3d 881 (2007).
 
II. Service Connection

The appellant seeks service connection for a left eye 
disability due to loss of vision, pain, tearing, and 
blurriness which he states is the result of an injury 
incurred during service.  For the reasons that follow, the 
Board concludes that service connection is not warranted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The appellant states that he has a left eye disability caused 
by a facial fracture he incurred during service in 1981 when 
he sustained trauma to the face.  The appellant has related 
to VA examiners that he had surgery through the upper 
anterior left gum to fix the fracture.  In his Notice of 
Disagreement (NOD) relating to a separate claim for residuals 
of a facial fracture, he stated that the entire left side of 
his face was reconstructed as a result of his injury.  He 
further stated that he complained after the procedure about 
not having control of his left eye, but that this condition 
was fixed.  There are no records in the file of any operation 
performed on the appellant's face.  

The service treatment records reflect that the appellant 
received two injuries to his face while in service.  In April 
1981, the appellant reported to sick bay after being struck 
in the left side of his face.  The examiner concluded that 
the appellant suffered a zygomatic fracture.  He noted that 
the appellant's optical nerves and extraocular muscles were 
intact and that he did not experience any sensory changes.  
The appellant's pupils were equal, round, and reactive to 
light.  He denied dyplopia or double vision.  There was no 
evidence of a blow out fracture of the orbit.  The next day, 
the appellant again denied having double vision.  The 
examiner noted that his extraocular muscles were full and 
cranial nerves intact.  His pupils were equal, round, and 
reactive to light.  An entry for the day thereafter notes 
again that the appellant did not have double vision.  These 
are essentially the only pertinent records on file relating 
to this injury.  There are no records in the file of any 
surgery to fix this injury or of any eye conditions resulting 
from it. 

In November 1981, the appellant reported to sick bay after an 
assault in which he was punched about the face.  The record 
shows that the appellant had two lacerations above the left 
eyebrow that required stitches.  However, there are no 
complaints, observations, or diagnoses of any eye conditions 
in this record. 
In a health questionnaire dated in September 1982, shortly 
before the appellant's separation from service, the appellant 
indicated that he had sustained a serious injury to his left 
cheek bone.  However, there is no report of any other health 
conditions in this record, including any eye conditions. 

Based on the injuries to the appellant's face described 
above, the Board finds there was an in-service event.  
However, there is no evidence of any complaints, diagnoses, 
or observations of an eye condition during the appellant's 
period of service.

The appellant's VA treatment and examination records 
associated with the file contain no mention, observation, or 
diagnosis of a left eye condition other than a gradual mild 
loss in reading vision.  In May 2006, the appellant 
established care with the Kenosha VA Clinic and underwent a 
general examination.  No eye conditions were reported or 
observed at the time.  The record shows that the appellant's 
eyes were equal, round and reactive to light and 
accommodation.  The extraocular muscles were intact.  Sclerae 
and conjunctivae were clear.  In a VA outpatient record dated 
in August 2006, the appellant denied loss of vision and the 
report indicated that the optic disc and retinal vasculature 
were normal.  Later that same month the appellant underwent 
an ophthalmology exam.  At this time, he reported a gradual 
problem with reading vision.  The examiner also observed a 
superior oblique paresis of the right eye.  However, there 
was no indication of a left eye condition other than a mild 
refractive error.

Moreover, an August 2006 VA compensation and pension 
examination of the residuals of the 1981 facial fracture, 
performed in connection with a different claim, noted that 
there were no associated lingering complications from the 
fracture including vision.  In this exam, the appellant told 
the VA examiner that there was very mild discomfort if he 
presses over a slightly elevated ridge below the left eye 
orbit.  However, the examiner observed no sensory loss and 
the appellant did not mention any other eye conditions.  

More recent VA outpatient treatment records likewise do not 
reference a left eye condition.  VA treatment records dated 
in January 2007 and September 2007 indicated that the 
appellant's eyes were equal, round and reactive to light and 
accommodation.  The extraocular muscles were intact.  Sclerae 
and conjunctivae were clear.  They make no mention of any eye 
conditions.  An October 2007 VA treatment record includes 
vertical heterophoria among a computerized list of the 
appellant's medical problems (vertical heterophoria is 
included in such lists in other VA records thereafter as 
well), but does not directly address this condition.  A 
November 2007 VA ophthalmology examination notes that there 
was improvement in the vertical phoria, and is otherwise 
almost identical in content to the August 2006 ophthalmology 
examination discussed above.

In January 2008, the appellant underwent a VA examination in 
connection with this claim.  He related to the examiner that 
he experiences tearing in the left eye, intermittent 
blurring, and occasional pain that lasts for a few minutes 
upon waking in the morning.  The appellant denied any redness 
or purulent discharge.  The examination shows that the 
appellant's left eye visual acuity at distance with and 
without correction was 20/20.  His left eye visual acuity at 
near was 20/80 without correction and 20/20 with correction.  
His extraocular motility was intact and straight.  There was 
no afferent pupillary defect.  The visual fields were full to 
confrontation.  The sclerae and conjunctivae in both eyes 
were white and quiet.  His corneas were clear.  The anterior 
chambers were deep and quiet.  There was no 
neovascularization of the iris.  There was trace nuclear 
sclerosis in both lenses.  There was no neovascularization of 
the disk or elsewhere.  The peripheral retina was attached 
360 degrees in both eyes.  The vessels of the retina were 
within normal limits in both eyes.  In the assessment, the 
examiner noted that there was subjective tearing and 
irritation of the left eye which might be secondary to dry 
eyes.  However, there were no clinical signs of tearing.  The 
exam showed no superficial punctuate keratitis or signs of 
surface dryness.  The tear lake was normal in each eye.  The 
examiner concluded that the eye examination was essentially 
normal.  The examiner also noted that the appellant's 
refractive error was corrected with the current prescription. 

VA treatment records since that time also do not report any 
eye conditions.  An April 2008 VA treatment record again 
noted that the appellant's pupils were equal, round and 
reactive to light and accommodation.  Extraocular muscles 
were intact.  Sclerae and conjunctivae were clear.  Likewise, 
a January 2009 VA examination report for an unrelated claim 
noted that a funduscopic examination was within normal limits 
and that extraocular movements were full in all directions.  

Based on the medical records discussed above, the Board finds 
that the appellant's only left eye condition is a refractive 
error that is or can be corrected by prescription lenses.  
Under 38 C.F.R. § 3.303(c) (2008), congenital or 
developmental defects, including refractive errors of the 
eye, are not considered to be "diseases or injuries" within 
the meaning of applicable legislation, and thus not entitled 
to service connection.  While a few of the records referenced 
heterophoria among a list of the appellant's medical 
problems, there is no record of any complaints or treatment 
for this condition, and most of the records reported his eyes 
to be completely normal and healthy, including the 
comprehensive eye examination performed in January 2008 that 
was discussed above.  The two ophthalmology examinations 
conducted in August 2006 and November 2007 did mention a 
superior oblique paresis of the right eye, but not of the 
left eye.  Moreover, none of the other eye examinations, 
including the comprehensive January 2008 examination, mention 
this condition.

The Board has considered the appellant's statements regarding 
his eye condition.  The Board acknowledges that the appellant 
is competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The appellant is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the appellant's medical records are negative for any 
left eye condition that could be defined as a disability for 
compensation purposes, the Board finds that the appellant 
does not have a current disability of the left eye, which is 
required for service connection on either a direct or a 
presumptive basis.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for a left eye disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left eye disability 
is denied.




____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


